STATEMENT OF REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed June 1, 2021 is proper and sufficient to overcome the nonstatutory double patenting rejection over U.S. Patent No. 10,684,362. The nonstatutory double patenting rejection made in the Office Action dated Dec. 1, 2020 is withdrawn.
Allowable Subject Matter
Claims  1-12 and 21-28 are allowed.
The restriction requirement among species (a)-(f) , as set forth in the Office action mailed on Aug. 7, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Aug. 7, 2019 is partially withdrawn.  Claims 5-9 , directed to species (b)-(f) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

 The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, the prior art does not disclose or make obvious, a method of determining characteristics of at least two surfaces, comprising transmitting a pulse of polarized energy to the surfaces, receiving reflected energy from the surfaces, sensing information indicative of one or more properties of two or more portions of received reflected energy, comprising one or more of: orientation of the portion, angular spread of the portion, degree of polarization of the portion, azimuthal polarization pattern, and high order scattering profile of the portion; and determining one or more elapsed time among the two or more portions, based on one or more differences among the information indicative of the one or more properties of the two or more portions, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645